Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 05, 2017

The Court of Appeals hereby passes the following order:

A18A0106. CRAIG L. JONES v. THE STATE.

      In 2012, Craig Jones pled guilty to battery, criminal trespass, and aggravated
stalking.1 In 2017, Jones, a prison inmate, attempted to file a “Petition for Under the
Hague Convention Title 18 § 1781 [sic].” The trial court construed the petition as a
proposed civil action and denied filing of the petition under OCGA § 9-15-2 (d), on
the ground that it showed a complete absence of any justiciable issue of law or fact.
Jones then filed a notice of appeal to Supreme Court, which transferred the appeal to
this Court. We lack jurisdiction.
      Because Jones is incarcerated, his appeal is controlled by the Prison Litigation
Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal of


      1
        Since then, Jones has been before this Court numerous times. He filed two
direct appeals – one from the trial court’s order denying his motion to modify his
sentence, and another from the denial of his request for a hearing – both of which we
dismissed as untimely. Jones v. State, No. A14A1554 (May 6, 2014); Jones v. State,
No. A14A1556 (May 6, 2014). We similarly dismissed as untimely Jones’s
application for discretionary review of the denial of his motion for minutes of a grand
jury proceeding. Jones v. State, No. A15D0459 (July 9, 2015). Jones also filed an
appeal from the denial of his petition for a writ of mandamus, which we transferred
to the Supreme Court, Jones v. State, No. A14A1555 (May 5, 2014), which, in turn,
dismissed the appeal, Jones v. Hardy, No. S14A1459 (July 31, 2014). This Court
subsequently dismissed Jones’s appeals from the trial court’s orders: (i) denying yet
another motion to modify a void sentence, Jones v. State, No. A16A1757 (June 2,
2016); (ii) denying Jones’s motion to vacate a void judgment, Jones v. State, No.
A17A0276 (Oct. 20, 2016); and (iii) denying filing of his motion to correct the
record, Jones v. State, No. A17A1584 (May 11, 2017).
a civil action filed by a prisoner “shall be as provided in Code Section 5-6-35.” And
under OCGA § 5-6-35 (b), the party wishing to appeal must file an application for
discretionary review to the appropriate appellate court. Because a prisoner has no
right of direct appeal in civil cases, we lack jurisdiction to consider Jones’s direct
appeal, which is hereby DISMISSED. See Jones v. Townsend, 267 Ga. 489, 490 (480
SE2d 24) (1997).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/05/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.